Citation Nr: 0801378	
Decision Date: 01/14/08    Archive Date: 01/29/08

DOCKET NO.  05-31 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for a perirectal abscess from March 6, 1995, to June 
27, 2000.

2.  Entitlement to a disability rating in excess of 30 
percent for a perirectal abscess from June 28, 2000, to 
October 31, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 





INTRODUCTION

The veteran had active service from July 1968 to February 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted service connection for 
a perirectal abscess, evaluated as 10 percent disabling from 
July 19, 1995, to June 27, 2000; as 30 percent disabling from 
June 28, 2000, to October 31, 2003; and as 60 percent 
disabling from November 1, 2003, forward.  A December 2005 
rating decision assigned the 10 percent disability rating 
from March 6, 1995, to June 27, 2000.  On appeal, the veteran 
has stated that he believes that the 60 percent disability 
rating is fair.  However, he has expressed dissatisfaction 
with the assignment of the 10 percent and 30 percent ratings.  

Although the RO treated this claim as one for an earlier 
effective date, as the veteran is appealing the assignment of 
the initial disability ratings, the Board finds that the 
claims are more properly characterized as listed on the title 
page.  See Fenderson v. West, 12 Vet. App. 119, 126-127 
(1999) (when a disability rating is initially assigned, 
separate ratings should be considered for separate periods of 
time, known as staged ratings).

The veteran has stated that following surgery in June 2000, 
he missed three months of work.  The matter of entitlement to 
a temporary total rating is referred to the RO for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Where, as here, entitlement to compensation has been 
established, but a higher initial disability rating is at 
issue, the extent of impairment throughout the entire period, 
beginning with the filing of the claim, must be considered 
and a determination must be made regarding whether "staged" 
ratings are warranted.  See Fenderson v. West, 12 Vet. App. 
119, 126-127 (1999) (when a disability rating is initially 
assigned, separate ratings should be considered for separate 
periods of time, known as staged ratings).  The medical 
evidence for the entire period must be considered.

Here, the medical evidence appears to be incomplete.  The 
veteran's VA treatment records dated from July 1993 to April 
1995 are associated with the claims folder, as are his 
private treatment records from Anthony N. Brannon, M.D., 
dated from June to October 2000.  Also of record is a VA 
examination report dated in November 2003.  The period on 
appeal spans from March 6, 1995 to October 31, 2003, and 
there is very little evidence of record relevant to this time 
period.  Accordingly, on remand the veteran should be asked 
to identify all medical care providers that treated him for 
his perirectal abscess during this time period, and the 
RO/AMC should make arrangements to obtain these records.  

On remand, the veteran should also be provided notice in 
compliance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, 
including notice as to the assignment of disability ratings 
and effective dates as specified in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a letter informing 
him about (1) the information and 
evidence not of record that is 
necessary to substantiate his claims; 
(2) the information and evidence that 
VA will seek to obtain on his behalf; 
(3) the information or evidence that he 
is expected to provide; and (4) 
requesting or telling him to provide 
any evidence in his possession that 
pertains to the claims.  The letter 
must include notice as to assignment of 
effective dates and disability ratings, 
as specified in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

2.  Ask the veteran to identify all VA 
and non-VA medical care providers that 
treated him for his perirectal abscess 
between March 6, 1995 and October 31, 
2003, and make arrangements to obtain 
these records.

3.  Finally, readjudicate the claims on 
appeal.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case.  
Allow an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


